DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Response to Amendment
The response filed on 10/21/2020 has been entered and made of record. Claims 1, 3, 5, 8, and 10 are amended. Claims 1-3 and 5-12 are pending, and claim 4 has been cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 6/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Drawings
The drawings filed 8/15/2019 were accepted.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JPH05120280A; filed 10/30/1991) in view of Schroder (US 20170103046 A1; filed 10/7/2015).



With regards to claim 1, Kobayashi discloses a method for transmitting information at a first user device side, the method comprising: acquiring an input information of a first user in an input box, wherein a line display width of the input box is fixed, the input information includes an input information of multiple lines in the input box, and a line is a control; determining, according to an amount of information in a current input line, the biggest available font corresponding to the current input line from a plurality of candidate fonts; adjusting, after calculating an appropriate font size of the current input line, a size of the control directly; displaying the information in the current input line in a corresponding biggest available font, wherein a total display width of the information in the current input line is less than or equal to a line display width of the input box (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.” Regarding fixed line width: Kobayashi, paragraph 3: “when the horizontal width of a portion to be written, which is filled with characters in a table surrounded by a ruled line, is fixed and the number of characters is arbitrary, a font size must be determined at the portion and the portion”).
However, Kobayashi does not disclose sending, when acquiring an information sending operation of the first user, the information in the input box to a corresponding receiver via a network device.
However, Schroder teaches sending, when acquiring an information sending operation of the first user, the information in the input box to a corresponding receiver via a network device (Schroder, paragraph 25: “FIG. 6 illustrates a representative example of a custom keyboard that can be utilized for generating and posting a message using the development system”).


With regards to claim 2, which depends on claim 1, Kobayashi discloses 2. The method according to claim 1, wherein the step of displaying the information in the current input line in the corresponding biggest available font, comprises: displaying the information in the current input line in the corresponding biggest available font according to an amount of information in the current input line, wherein the biggest available font decreases with an increase of the amount of information in the current input line or increases with a decrease of the amount of information in the current input line (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.”).


With regards to claim 7, which depends on claim 1, Kobayashi does not disclose yet Schroder teaches generating, when acquiring the information sending operation of the first user, corresponding picture information according to the information in the input box and the biggest available font of each line; and sending the picture information to the corresponding receiver via the network device (Schroder, .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kobayashi and Schroder such that the line of text can be transmitted by saving the line as an image. This would have enabled the users to “render their captured characters back into messages which they can share” (Schroder, paragraph 29).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Schroder, and further in view of Cedar et al (US 6256650 B1; filed 5/18/1998).

With regards to claim 3, which depends on claim 1, Kobayashi discloses determining, according to an amount of information in the current input line, the biggest available font corresponding to the current input line from a plurality of candidate fonts; and displaying the information in the current input line according to the biggest available font corresponding to the current input line (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.”).
However, Kobayashi does not disclose yet Cedar et al teaches iteratively searching for the biggest available font (Cedar column 7, lines 37-47: “Thus, the exemplary embodiment iterates through 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cedar and Kobayashi such that the font is increased or decreased iteratively until the desired font size is found. This would have enabled Kobayashi to find the maximum font size without causing any line wraps (Cedar column 5, lines 57-60: “However, due to line wraps, resizing the editable text to this linear font size may actually cause the editable text to overflow the text frame.”).


With regards to claim 5, which depends on claim 3,  Kobayashi does not disclose iteratively searching, based on an original display font of the current input line, for the biggest available font corresponding to the current input line from the plurality of candidate fonts in a descending order when an amount of information in the current input line is increased; or iteratively searching, based on an original display font of the current input line, for the biggest available font corresponding to the current input line from the plurality of candidate fonts in an ascending order when an amount of information in the current input line is decreased.
However, Cedar et al teaches iteratively searching, based on an original display font of the current input line, for the biggest available font corresponding to the current input line from the plurality of candidate fonts in a descending order when an amount of information in the current input line is increased; or iteratively searching, based on an original display font of the current input line, for the biggest available font corresponding to the current input line from the plurality of candidate fonts in an ascending order when an amount of information in the current input line is decreased (Cedar column 7, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cedar and Kobayashi such that the font is increased or decreased iteratively until the desired font size is found. This would have enabled Kobayashi to find the maximum font size without causing any line wraps (Cedar column 5, lines 57-60: “However, due to line wraps, resizing the editable text to this linear font size may actually cause the editable text to overflow the text frame.”).

Claims 6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Schroder, and further in view of Sakai (US 20110055440 A1; filed 11/10/2010).


With regards to claim 6, which depends on claim 1, Kobayashi discloses the information in the input box and a biggest available font of each line (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3.”).
sending, when acquiring the information sending operation of the first user, the information in the input box and a… font of each line to the corresponding receiver via the network device.
Yet, Sakai teaches sending, when acquiring the information sending operation of the first user, the information in the input box and a… font of each line to the corresponding receiver via the network device (Sakai, paragraph 54: “Additionally, the user can set different default font parameters for the portions of animated text message 260 which are to be visually emphasized. Font parameters can include… font size”; Sakai, Fig. 20B: the XML document is sent through the server 2070 to the recipient device 2050; Sakai, paragraph 123: “In XML message 2060, the indicated portions of the user's original message having heightened emotional value are identified using appended XML tags that define different attributes for those portions. The appended XML tags can convey information for causing those portions of XML message 2060 to be rendered differently than other portions of the message.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kobayashi and Sakai such that the font size and the text are sent together in the message. This would have enabled “expressing emotion in a text message” by changing the font size (Sakai, paragraph 2).

With regards to claim 9, which depends on claim 8, Kobayashi discloses the information in the input box and the biggest available font of each line (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3.”).
generating corresponding picture information according to the information in the input box and the… font of each line; and sending the picture information to the corresponding receiver.
Schroder teaches generating corresponding picture information according to the information in the input box and the… font of each line; and sending the picture information to the corresponding receiver (Schroder, paragraph 60: “Once the user is satisfied with the message, the user can hit a button to render their text into a message image… allows the user to see the results and post it to any suitable social network”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schroder and Kobayashi such that the line of text can be transmitted by saving the line as an image. This would have enabled the users to “render their captured characters back into messages which they can share” (Schroder, paragraph 29).

With regards to claim 11, which depends on claim 10, Kobayashi discloses the information in the input box sent by the network device and the biggest available font of each line (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.”).
However, Kobayashi does not disclose wherein the step of receiving the information in the input box sent by the network device and the font of each line comprises: receiving picture information corresponding to the information in the input box and the font of each line sent by the network device; and wherein the step of displaying the information in the input box according to the biggest available font of each line in the input box comprises: displaying the picture information corresponding to the information in the input box and the biggest available font of each line.
Schroder teaches wherein the step of receiving the information in the input box sent by the network device and the font of each line comprises: receiving picture information corresponding to the information in the input box and the font of each line sent by the network device; and wherein the step of displaying the information in the input box according to the biggest available font of each line in the input box comprises: displaying the picture information corresponding to the information in the input box and the biggest available font of each line. (Schroder, paragraph 60: “Once the user is satisfied with the message, the user can hit a button to render their text into a message image… allows the user to see the results and post it to any suitable social network”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kobayashi and Schroder such that the line of text can be transmitted by saving the line as an image. This would have enabled the users to “render their captured characters back into messages which they can share” (Schroder, paragraph 29).


Claim 12 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Sakai (US 20110055440 A1; filed 11/10/2010).

With regards to claim 8, Kobayashi discloses 8. A method for transmitting information at a network device side, the method comprising: receiving an information in an input box sent by a first user device; wherein the step of receiving information in the input box sent by the first user device comprises: receiving the information in the input box and a biggest available font of each line sent by the first user device (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.”).
However, Kobayashi does not disclose sending the information in the input box to a corresponding receiver;… and wherein the step of sending the information in the input box to the corresponding receiver, comprises: sending the information in the input box and the font to the corresponding receiver (Sakai, paragraph 54: “Additionally, the user can set different default font parameters for the portions of animated text message 260 which are to be visually emphasized. Font parameters can include… font size”; Sakai, Fig. 20B: the XML document is sent through the server 2070 to the recipient device 2050; Sakai, paragraph 123: “In XML message 2060, the indicated portions of the user's original message having heightened emotional value are identified using appended XML tags that define different attributes for those portions. The appended XML tags can convey information for causing those portions of XML message 2060 to be rendered differently than other portions of the message.”).




With regards to claim 10, Kobayashi discloses A method for transmitting information at a second user device side, the method comprising:… receiving the information in the input box and a biggest available font of each line …; and wherein the step of displaying the information in the input box comprises: displaying the information in the input box according to the biggest available font of each line in the input box (Kobayashi, abstract: "The input acquisition unit 2 recognizes the 1 or more characters input from the keyboard 1, and the input number of characters is sent to the font size calculation unit 3… in the font size calculation unit 3, a row size is obtained from the row size storage unit 5, and a maximum font size which can be stored in the row is calculated from the row size and the calculated number of characters… a character is displayed on the display 7 with the font size calculated by the font size calculation unit 3. Thereafter, the font size calculation unit 3 registers the calculated number of characters as the number of input characters in the input character number storage unit 4.”).
However, Kobayashi does not disclose receiving an information in an input box sent by a network device; and displaying the information in the input box; wherein the step of receiving information in the input box sent by the network device, comprising: receiving the information in the input box and a font of each line sent by the network device.
Yet, Sakai teaches receiving an information in an input box sent by a network device; and displaying the information in the input box; wherein the step of receiving information in the input box sent by the network device, comprising: receiving the information in the input box and a font of each line sent by the network device (Sakai, paragraph 54: “Additionally, the user can set different default font parameters for the portions of animated text message 260 which are to be visually emphasized. Font parameters can include… font size”; Sakai, Fig. 20B: the XML document is sent through the server 2070 to the recipient device 2050; Sakai, paragraph 123: “In XML message 2060, the indicated portions of the user's original message having heightened emotional value are identified using appended XML tags that define different attributes for those portions. The appended XML tags can convey information for causing those portions of XML message 2060 to be rendered differently than other portions of the message.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kobayashi and Sakai such that the font size and the text are sent together in the message. This would have enabled “expressing emotion in a text message” by changing the font size (Sakai, paragraph 2).



Response to Arguments
Applicant’s arguments with respect to the amendments to claims 1 and 3, and claims dependent on these claims, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous rejection over Emura in view of Schroder has been withdrawn and replaced with the current rejection over Kobayashi in view of Schroder as necessitated by the amendment. Examiner agrees with applicant that neither Emura nor Schroder teaches a fixed size of an input box, however argues that Kobayashi discloses this limitation. Applicant further argues against the 
Applicant's arguments filed 10/21/2020, regarding claim 8 and 10 have been fully considered but they are not persuasive. Applicant argues that the combination of Emura and Sakai does not disclose an input box display that receives information in the input box and a biggest available font for each line. Applicant further argues that there is no rationale nor motivation for combining Emura and Sakai. Examiner disagrees, and argues that the combination of Emura and Sakai would result in the font produced by Emura (which would be the biggest available font for the lines) being transmitted and received using Sakai’s means of transmitting text with font parameters. The motivation, as previously included with the rejection, was to enable the devices to transmit the text supplemented with changes in font which could represent emotions or emphasis of text by the sender.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwanaga (US 20060112333 A1): Teaches fitting text into a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178